

115 HR 7372 IH: Protect SNAP Act
U.S. House of Representatives
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7372IN THE HOUSE OF REPRESENTATIVESDecember 20, 2018Ms. DeLauro introduced the following bill; which was referred to the Committee on AgricultureA BILLTo prevent the changing of regulations governing the provision of waivers under the Supplemental
			 Nutrition Assistance Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protect SNAP Act. 2.Preventing the changing of regulations governing waivers under the Supplemental Nutrition Assistance ProgramNo rule, regulation, proposed rule, policy directive, or guideline may be issued or enforced by the Secretary of Agriculture, by the head of any entity within the Department of Agriculture (including the Food and Nutrition Service), or by any other person or entity that—
 (1)supersedes subsection (a), (b), (c), (d), (e), or (f) of section 273.24 of title 7 of the Code of Federal Regulations as in effect on December 1, 2018; or
 (2)modifies the effect or operation of any such subsection as so in effect. 